Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 25, 2014

                                     No. 04-14-00379-CV

                   IN THE INTEREST OF A.L.G AND E.B.G., Children,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-05217
                        Honorable Martha B. Tanner, Judge Presiding

                                        ORDER
       Appellant’s brief was originally due on August 11, 2014. Appellant has been granted one
extension of time in which to file the brief, until September 11, 2014. Neither the brief nor a
motion for extension of time has been filed. Appellant is represented on appeal by retained
counsel Mr. Beauregard Fiegel. It is therefore ORDERED that Mr. Fiegel file appellant’s brief
no later than October 10, 2014. If Mr. Fiegel fails to file the brief by this date or fails to
reasonably explain the reason for his failure to do so, this appeal will be dismissed for want of
prosecution. TEX. R. APP. P. 38.8(a).

        The Clerk of this court shall cause a copy of this order to be served on Mr. Fiegel by
certified mail, return receipt requested, and by United States mail.


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court